            Case 1:21-cv-00398 Document 1 Filed 01/15/21 Page 1 of 17




BROWN KWON & LAM LLP
William Brown, Esq. (WB6828)
521 Fifth Avenue, Suite 1744
New York, NY 10175
Tel.: (718) 971-0326
Fax: (718) 795-1642
wbrown@bkllawyers.com
Attorneys for Plaintiff
                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


WAGNER ALEXANDER MEDINA,
on behalf of himself and others similarly situated,

                       Plaintiff,
                                                             Case No:
        - against -
                                                             COLLECTIVE ACTION
RAYKELL FOOD CORP., d/b/a RAYKELL DELI                       COMPLAINT
& GROCERY, LAY DELI GROCERY INC., JONY
FOOD CORP., d/b/a MAEBA GROCERY,
MERCEDES FOOD MARKET INC., JOAQUIN
CASTILLO and RAKIL CASTILLO.

                       Defendants.


       Plaintiff WAGNER ALEXANDER MEDINA (“Plaintiff”), individually and on behalf of

all others similarly situated, upon personal knowledge as to himself, and upon information and

belief as to other matters, by and through his undersigned attorneys, hereby files this Collective

Action Complaint against Defendants, RAYKELL FOOD CORP., d/b/a RAYKELL DELI &

GROCERY, LAY DELI GROCERY INC., JONY FOOD CORP., d/b/a MAEBA GROCERY,

MERCEDES FOOD MARKET INC. (collectively, “Corporate Defendants”), JOAQUIN

CASTILLO and RAKIL CASTILLO (collectively, “Individual Defendants,” and together with

Corporate Defendants, “Defendants”) and allege as follows:




                                                1
                 Case 1:21-cv-00398 Document 1 Filed 01/15/21 Page 2 of 17




                                         INTRODUCTION

        1.        Plaintiff brings this action on behalf of himself and similarly situated workers

who elect to opt in to this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et

seq. (“FLSA”), and specifically, the collective action provision of 29 U.S.C. § 216(b), seeking

from Defendants: (1) unpaid minimum wages, (2) unpaid overtime wages, (3) liquidated

damages, and (4) attorneys’ fees and costs.

        2.        Plaintiff also brings this action pursuant to the New York Labor Law (“NYLL”)

Article 6, §§ 190 et seq., and Article 19, §§ 650 et seq., the supporting New York State

Department of Labor Regulations, seeking from Defendants: (1) unpaid minimum wages (2)

unpaid overtime wages, (3) unpaid spread-of-hours premiums, (4) stautory penalties,

(5) attorneys’ fees and costs.

                                   JURISDICTION AND VENUE

        3.        This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.

§§ 1331 and 1337.

        4.        This Court also has jurisdiction over Plaintiff’s claims under the FLSA pursuant

to 29 U.S.C. § 216(b).

        5.        This Court has jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C.

§ 1367.

        6.        Venue is proper in the Southern District of New York pursuant to 28 U.S.C. §

1391 because a substantial part of the events or omissions giving rise to the claims occurred in

this District.




                                                   2
              Case 1:21-cv-00398 Document 1 Filed 01/15/21 Page 3 of 17




                                             PARTIES

Plaintiff

       WAGNER ALEXANDER MEDINA

       7.      Plaintiff is an adult who resides in Bronx County, New York.

       8.      Plaintiff was a covered employee within the meaning of the FLSA and NYLL.

       9.      Plaintiff retained Brown, Kwon & Lam LLP to represent Plaintiff in this action

and has agreed to pay the firm a reasonable fee for its services.

Defendants

       10.     At all relevant times, Defendants owned and operated at least four bodegas in

New York City comprised of four corporate entities Raykell Food Corp., d/b/a Raykell Deli &

Grocery, Lay Deli Grocery Inc., Jony Food Corp., d/b/a Maeba Grocery, and Mercedes Food

Market Inc.

       11.     At all relevant times, Defendants owned and operated Corporate Defendants as a

single integrated enterprise. Specifically, Defendants had a common business purpose, shared

common ownership and management, shared office and administrative staff, engaged in

interrelated operations, and have centralized control of labor relations.

       12.     At all relevant times, employees, including Plaintiff, and equipment were

interchangeable and freely transferred among Corporate Defendants.

       13.     At all relevant times, Corporate Defendants were operated under the same wage

and hour policies established by Individual Defendants.

       14.     At all relevant times, Defendants jointly employed Plaintiff and similarly situated

employees.




                                                  3
             Case 1:21-cv-00398 Document 1 Filed 01/15/21 Page 4 of 17




       15.        At all relevant times, each Defendant had substantial control over Plaintiff’s and

similarly situated employees’ working conditions, and over the unlawful policies and practices

alleged herein.

       16.        At all relevant times, Defendants were and continue to be employers within the

meaning of the FLSA and NYLL.

       RAYKELL FOOD CORP.

       17.        Corporate Defendant RAYKELL FOOD CORP., d/b/a RAYKELL DELI &

GROCERY is a domestic business corporation organized under the laws of the State of New

York with a principal place of business and address for service of process located at 80 West

183rd Street, Bronx, New York 10453.

       18.        At all relevant times, RAYKELL FOOD CORP. had an annual dollar volume of

sales in excess of $500,000.

       19.        RAYKELL FOOD CORP. is a covered employer within the meaning of the

FLSA and NYLL, and, at all relevant times, has employed Plaintiff and similarly situated

employees.

       20.        At all relevant times, RAYKELL FOOD CORP has maintained control, oversight,

and direction over Plaintiff and similarly situated employees, including, but not limited to, hiring,

firing, disciplining, timekeeping, payroll, and other employment practices.

       21.        RAYKELL FOOD CORP applies the same employment policies, practices and

procedures to all non-exempt employees.

       LAY DELI GROCERY INC.

       22.        Corporate Defendant LAY DELI GROCERY INC. is a domestic business

corporation organized under the laws of the State of New York, with a principal place of




                                                  4
               Case 1:21-cv-00398 Document 1 Filed 01/15/21 Page 5 of 17




business and an address for service of process located at 125 W. 165th Street, Bronx, New York

10452.

         23.    At all relevant times, LAY DELI GROCERY INC. had an annual dollar volume

of sales in excess of $500,000.

         24.    LAY DELI GROCERY INC. is a covered employer within the meaning of the

FLSA and NYLL, and, at all relevant times, has employed Plaintiff and similarly situated

employees.

         25.    At all relevant times, LAY DELI GROCERY INC. has maintained control,

oversight, and direction over Plaintiff and similarly situated employees, including, but not

limited to, hiring, firing, disciplining, timekeeping, payroll, and other employment practices.

         26.    LAY DELI GROCERY INC. applies the same employment policies, practices,

and procedures to all non-exempt employees.

         JONY FOOD CORP., d/b/a MAEBA GROCERY

         27.    Corporate Defendant JONY FOOD CORP., d/b/a MAEBA GROCERY is a

domestic business corporation organized under the laws of the State of New York with a

principal place of business and address for service of process located at 2487 University Avenue,

Bronx, New York 10468.

         28.    At all relevant times, JONY FOOD CORP. had an annual dollar volume of sales

in excess of $500,000.

         29.    JONY FOOD CORP. is a covered employer within the meaning of the FLSA and

NYLL, and, at all relevant times, has employed Plaintiff and similarly situated employees.




                                                 5
             Case 1:21-cv-00398 Document 1 Filed 01/15/21 Page 6 of 17




       30.     At all relevant times, JONY FOOD CORP has maintained control, oversight, and

direction over Plaintiff and similarly situated employees, including, but not limited to, hiring,

firing, disciplining, timekeeping, payroll, and other employment practices.

       31.     JONY FOOD CORP applies the same employment policies, practices and

procedures to all non-exempt employees.

       MERCEDES FOOD MARKET INC.

       32.     Corporate Defendant MERCEDES FOOD MARKET INC is a domestic business

corporation organized under the laws of the State of New York with a principal place of business

located at 5 W Mosholu Parkway N., Bronx, New York 10467 and address for service of process

located at c/o Manuel Vidal, 247 East 149th Street, Bronx, New York 10451.

       33.     At all relevant times, MERCEDES FOOD MARKET INC. had an annual dollar

volume of sales in excess of $500,000.

       34.     MERCEDES FOOD MARKET INC. is a covered employer within the meaning

of the FLSA and NYLL, and, at all relevant times, has employed Plaintiff and similarly situated

employees.

       35.     At all relevant times, MERCEDES FOOD MARKET INC has maintained control,

oversight, and direction over Plaintiff and similarly situated employees, including, but not

limited to, hiring, firing, disciplining, timekeeping, payroll, and other employment practices.

       36.     MERCEDES FOOD MARKET INC applies the same employment policies,

practices and procedures to all non-exempt employees.

       JOAQUIN CASTILLO

       37.     At all relevant times, Individual Defendant JOAQUIN CASTILLO has been an

owner, operator and principal of Corporate Defendants.




                                                 6
             Case 1:21-cv-00398 Document 1 Filed 01/15/21 Page 7 of 17




       38.     At all relevant times, JOAQUIN CASTILLO has had the power to (i) fire and hire

employees, (ii) set their work schedules, (iii) determine their rate and method of pay, and

(iv) otherwise control the terms and conditions of their employment.

       39.     At all relevant times, JOAQUIN CASTILLO has had the power to hire, fire,

supervise, and control the employment terms and conditions of the managers and/or supervisors

of Plaintiff and similarly situated employees.

       40.     At all relevant times, JOAQUIN CASTILLO has had the power to maintain

employment records, including time and/or wage records.

       41.     At all relevant times, JOAQUIN CASTILLO has been actively involved in

managing the day to day operations of Corporate Defendants.

       42.     At all relevant times, JOAQUIN CASTILLO has had authority over personnel or

payroll decisions and employment policies, practices and procedures.

       43.     At all relevant times, JOAQUIN CASTILLO has had the power to prevent or stop

any unlawful pay practices that harmed Plaintiff and similarly situated employees.

       44.     JOAQUIN CASTILLO is a covered employer within the meaning of the FLSA

and NYLL, and, at all relevant times, has employed Plaintiff and similarly situated employees.

       RAKIL CASTILLO

       45.     At all relevant times, Individual Defendant RAKIL CASTILLO and has been an

owner and operator of Corporate Defendants.

       46.     At all relevant times, RAKIL CASTILLO has had the power to (i) fire and hire

employees, (ii) set their work schedules, (iii) determine their rate and method of pay, and

(iv) otherwise control the terms and conditions of their employment.




                                                 7
             Case 1:21-cv-00398 Document 1 Filed 01/15/21 Page 8 of 17




       47.     At all relevant times, RAKIL CASTILLO has had the power to hire, fire,

supervise, and control the employment terms and conditions of the managers and/or supervisors

of Plaintiff and similarly situated employees.

       48.     At all relevant times, RAKIL CASTILLO has had the power to maintain

employment records, including time and/or wage records.

       49.     At all relevant times, RAKIL CASTILLO has been actively involved in managing

the day to day operations of Corporate Defendants.

       50.     At all relevant times, RAKIL CASTILLO has had authority over personnel or

payroll decisions and employment policies, practices and procedures.

       51.     At all relevant times, RAKIL CASTILLO has had the power to prevent or stop

any unlawful pay practices that harmed Plaintiff and similarly situated employees.

       52.     RAKIL CASTILLO is a covered employer within the meaning of the FLSA and

NYLL, and, at all relevant times, has employed Plaintiff and similarly situated employees.

                           FLSA COLLECTIVE ACTION ALLEGATIONS

       53.     Plaintiff brings the First Cause of Action, the FLSA claims, on behalf of himself

and all similarly situated current non-exempt employees employed by Defendants from the date

that is six (6) years prior to the filing of the initial Collective Action Complaint until the date of

final judgment in this matter, and who elect to opt-in to this action (“FLSA Collective

Members”).

       54.     At all relevant times, Plaintiff and FLSA Collective Members are and have been

similarly situated, have had substantially similar job requirements and pay provisions, and are

and have been subject to Defendants’ common policies, practices, procedures and patterns with

regards to their compensation, including their willful and repeated failure to pay Plaintiff and




                                                  8
              Case 1:21-cv-00398 Document 1 Filed 01/15/21 Page 9 of 17




FLSA Collective Members the full minimum wage for all hours worked up to forty (40) per

workweek, and overtime wages for all hours worked in excess of forty (40) per workweek.

Plaintiff’s claims stated herein are essentially the same as those of the other FLSA Collective

Members.

        55.    All of the work that Plaintiff and FLSA Collective Members have performed have

been assigned by Defendants, and/or Defendants have been aware of all of the work that Plaintiff

and FLSA Collective Members have performed.

        56.    Defendants are aware or should have been aware that federal law required them to

pay employees minimum wage and overtime wages for all of the hours they work.

        57.    For purposes of notice and other purposes related to this collective action, the

names and contact information of FLSA Collective Members are readily available from

Defendants’ records.

                                 STATEMENT OF FACTS
        58.    Plaintiff was employed by Defendants in various roles and positions, from on or

around February 1, 2018, until the termination of his employment on or around December 16,

2020.

        59.    During the course of his employment with Defendants, Plaintiff worked at four of

Defendants’ bodega locations; Raykell Deli & Grocery, located at 80 West 183 rd Street, Bronx,

New York 10453, Maeba Grocery located at 2487 University Avenue, Bronx, New York 10468,

Lay Deli Grocery, Inc., located at 125 W. 165th Street, Bronx, New York 10452 (hereinafter

“Lay Deli”), and Mercedes Food Market, Inc., located at 5 W Mosholu Parkway N., Bronx, New

York 10467 (hereinafter, “Mercedes Food Market”).

        60.    From on or around February 1, 2018, through July 2018, Plaintiff worked at

Raykell Deli & Grocery in the deli station. During this period, Plaintiff worked six days per


                                               9
              Case 1:21-cv-00398 Document 1 Filed 01/15/21 Page 10 of 17




week from 3:00 p.m. to 12:00 a.m., without any breaks. Thus Plaintiff worked at least sixty-

three (63) hours per week.

        61.     Around August 2018, Plaintiff was transferred to work as a cashier at Lay Deli.

Plaintiff worked at Lay Deli from around August 2018 through October 2019. During this

period, Plaintiff worked seven (7) days per week from 3:30 p.m. until closing, which was usually

between 12:30 a.m. to 3:30 a.m. Thus, during this period, Plaintiff worked between sixty-three

(63) hours and eighty-four (84) hours per week.

        62.     Starting around November 2019, until around January 2020, Plaintiff was

required to work at both Lay Deli and Maeba Grocery. During this period, Plaintiff worked

seven days per week, and would work at Maeba Deli from around 6:00 a.m. to 3:00 p.m. then

would travel to Lay Deli, and continue working, without any breaks until at least 12:00 a.m.

Thus during this period Plaintiff worked around one hundred and twenty-six (126) hours per

week.

        63.     Thereafter, for three weeks in February 2020, Plaintiff worked at Mercedes Food

Market. During this period, Plaintiff worked seven (7) days per week, from 7:00 a.m. to 3:00

p.m., without any breaks, for a total of around fifty-six (56) hours per week.

        64.     From around February 2020 until the termination of his employment on or around

December 16, 2020, Plaintiff went back to work at Raykell Deli & Grocery. During this period,

Plaintiff worked seven days per week from 3:00 p.m. to 12:00 a.m. for a total of sixty-three (63)

hours per week.

        65.     Throughout Plaintiff’s employment, he was paid a fixed weekly salary of $720, in

cash, regardless of actual hours worked. Plaintiff was not paid any overtime premiums for hours




                                                10
             Case 1:21-cv-00398 Document 1 Filed 01/15/21 Page 11 of 17




worked in excess of forty per week. There was never any understanding between Plaintiff and

Defendants that Plaintiff’s pay was intended to include overtime premiums.

       66.     Due to the extreme hours Plaintiff was required to work, for much of his

employment, Plaintiff’s weekly pay was insufficient to meet the minimum wage requirements

under the FLSA and NYLL.

       67.     Defendant did not utilize a punch clock or any other any means of accurately

recording Plaintiff’s hours worked.

       68.     Throughout his employment with Defendants, Plaintiff was never paid the spread-

of-hours premium for workdays that exceeded ten (10) hours per day.

       69.     Throughout his employment with Defendants, Plaintiff did not receive any notices

of pay rate or pay day from Defendants, as required under the NYLL.

       70.     Throughout his employment with Defendants, Plaintiff did not receive proper

wage statements from Defendants, as required under the NYLL.

       71.     Based on Plaintiff’s observations and conversations with his co-workers, Plaintiff

and FLSA Collective Members were subject to the same unlawful wage and hour policies.

       72.     Defendants knowingly and willfully operated their business with a policy of

failing to pay the lawful minimum wage to Plaintiff and FLSA Collective Members in violation

of the FLSA and NYLL.

       73.     Defendants knowingly and willfully operated their business with a policy of

failing to pay overtime wages to Plaintiff and FLSA Collective Members for all hours worked in

excess of forty hours in violation of the FLSA and NYLL.

       74.     Defendants knowingly and willfully operated their business with a policy of

failing to pay the spread-of-hours premium to Plaintiff in violation of the NYLL.




                                               11
              Case 1:21-cv-00398 Document 1 Filed 01/15/21 Page 12 of 17




        75.     Defendants knowingly and willfully operated their business with a policy of not

providing proper wage notices to Plaintiff pursuant to the requirements of the NYLL.

        76.     Defendants knowingly and willfully operated their business with a policy of not

providing proper wage statements to Plaintiff pursuant to the requirements of the NYLL.

                                   STATEMENT OF CLAIM

                                            COUNT I

                  VIOLATION OF THE FAIR LABOR STANDARDS ACT

        77.     Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

        78.     The minimum wage and overtime provisions set forth in the FLSA, 29 U.S.C. §§

201 et seq., and the supporting federal regulations, apply to Defendants and protect Plaintiff and

FLSA Collective Members.

        79.     Defendants failed to pay Plaintiff and FLSA Collective Members the lawful

federal minimum wage, to which they are entitled under the FLSA.

        80.     Defendants failed to pay Plaintiff and FLSA Collective Members overtime wages

for all hours worked in excess of forty (40) per workweek, to which they are entitled under the

FLSA.

        81.     Defendants failed to properly disclose or apprise Plaintiff and FLSA Collective

Members of their rights under the FLSA.

        82.     Defendants’ unlawful conduct has been willful and intentional. Defendants knew

of and/or showed a willful disregard for the provisions of the FLSA as evidenced by their failure

to compensate Plaintiff and FLSA Collective Members overtime wages for all hours worked

when Defendants knew or should have known such was due. Defendants have not made a good




                                                12
              Case 1:21-cv-00398 Document 1 Filed 01/15/21 Page 13 of 17




faith effort to comply with the FLSA with respect to the compensation of Plaintiff and FLSA

Collective Members.

        83.     Because Defendants’ violations of the FLSA have been willful, a three-year

statute of limitations applies, pursuant to the FLSA.

        84.     As a result of Defendants’ willful violations of the FLSA, Plaintiff and FLSA

Collective Members have suffered damages by being denied overtime wages in accordance with

the FLSA in amounts to be determined at trial, and are entitled to recovery of such amounts,

liquidated damages, attorneys’ fees and costs, interests, and other compensation pursuant to the

FLSA.

        85.     Records, if any, concerning the number of hours worked by Plaintiff and FLSA

Collective Members and the actual compensation paid to Plaintiff and FLSA Collective

Members should be in the possession and custody of Defendants. Plaintiff intends to obtain these

records by appropriate discovery proceedings to be taken promptly in this case and, if necessary,

will then seek leave of Court to amend this Complaint to set forth the precise amount due.

                                            COUNT II

                      VIOLATION OF THE NEW YORK LABOR LAW

        86.     Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

        87.     At all times relevant, Plaintiff has been an employee of Defendants, and

Defendants have been employers of Plaintiff within the meaning of the NYLL §§ 650 et seq.,

and the supporting New York State Department of Labor Regulations.




                                                13
               Case 1:21-cv-00398 Document 1 Filed 01/15/21 Page 14 of 17




         88.     Defendants failed to pay Plaintiff the overtime wages for hours worked in excess

of forty (40) per week, to which they were entitled under the NYLL and the supporting New

York State Department of Labor Regulations.

         89.     Defendants have failed to pay Plaintiff spread-of-hours premium for each day that

the length of the interval between the beginning and end of their workday was greater than ten

(10) hours.

         90.     Defendants failed to furnish Plaintiff with proper wage notices as required by

NYLL, Article 6, § 195(1), in English or in the language identified by each employee as their

primary language, a notice containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part

of the minimum wage, the regular pay day; the name of the employer; any “doing business as”

names used by the employer; the physical address of the employer's main office or principal

place of business, and a mailing address if different; the telephone number of the employer.

         91.     Defendants failed to furnish Plaintiff with an accurate statement of wages with

every payment of wages as required by NYLL, Article 6, § 195(3), listing: dates of work covered

by that payment of wages; name of employee; name of employer; address and phone number of

employer; rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week,

salary, piece, commission, or other; gross wages; deductions; allowances, if any, claimed as part

of the minimum wage; hourly rate or rates of pay and overtime rate or rates of pay if applicable;

the number of hours worked, including overtime hours worked if applicable; deductions; and net

wages.




                                                14
             Case 1:21-cv-00398 Document 1 Filed 01/15/21 Page 15 of 17




       92.      Defendants failed to keep, make, preserve, maintain, and furnish accurate records

of time worked by Plaintiff as required by the NYLL and the supporting New York State

Department of Labor Regulations.

       93.      Defendants failed to properly disclose or apprise Plaintiff of his rights under the

NYLL and the supporting New York State Department of Labor Regulations.

       94.      As a result of Defendants’ willful violations of the NYLL, Plaintiff is entitled to

recover from Defendants their unpaid overtime wages, unpaid minimum wages, unpaid spread-

of-hours premium, liquidated damages, easonable attorneys’ fees and costs, interests, and other

compensation in accordance with the NYLL.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff on behalf of himself and FLSA Collective Members respectfully

requests that this Court grant the following relief:

       a. Issuance of court-authorized notice to similarly situated employees regarding the

             pendency of a collective action pursuant to the FLSA;

       b. An award of unpaid overtime wages due under the FLSA and NYLL;

       c. An award of unpaid minimum wage due under the FLSA and NYLL;

       d. An award of unpaid spread-of-hours premium due under the NYLL;

       e. An award of liquidated damages as a result of Defendants’ willful failure to pay

             overtime; minimum wage; and spread-of-hours premiums pursuant to the FLSA or

             NYLL;

       f. Statutory penalties for Defendants’ failure to provide Plaintiff with proper wage

             notices, as required by the NYLL;




                                                 15
             Case 1:21-cv-00398 Document 1 Filed 01/15/21 Page 16 of 17




        g. Statutory penalties for Defendants’ failure to provide Plaintiff with proper wage

            statements, as required by the NYLL;

        h. Pre-judgment and post-judgment interest;

        i. Reasonable attorneys’ fees and costs of this action;

        j. A declaratory judgment that the practices complained of herein are unlawful under

            the FLSA and NYLL;

        k. An injunction against Defendants and its officers, agents, successors, employees,

            representatives and any and all persons acting in concert with them as provided by

            law, from engaging in each of the unlawful practices, policies and patterns set forth

            herein; and

        l. Such other and further relief as this Court deems just and proper.

                                           JURY DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands trial by

jury on all issues so triable as of right by jury.



Dated: January 15, 2021                          Respectfully submitted,

                                                 BROWN, KWON & LAM LLP

                                        By:      /s/ William Brown

                                                 William Brown, Esq. (WB6828)
                                                 521 Fifth Avenue, Suite 1744
                                                 New York, NY 10175
                                                 Tel.: (718) 971-0326
                                                 Fax: (718) 795-1642
                                                 wbrown@bkllawyers.com
                                                 Attorneys for Plaintiff




                                                     16
          Case 1:21-cv-00398 Document 1 Filed 01/15/21 Page 17 of 17




         CONSENT TO SUE UNDER THE FAIR LABOR STANDARDS ACT


 I, WAGNER ALEXANDER MEDINA hereby consent to be a party plaintiff pursuant to 29

U.S.C. § 216(b), in an action under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.,

against RAYKELL FOOD CORP, LAY DELI GROCERY INC., JONY FOOD CORP.,

MERCEDES GROCERY CORP., JOAQUIN CASTILLO, RAKIL CASTILLO and/or

related entities and individuals to recover unpaid wages, liquidated damages, and other

damages and relief available under the Fair Labor Standards Act.




Name: WAGNER ALEXANDER MEDINA




Date:




                                             17
